Citation Nr: 1115939	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1977 to December 1998.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2008 and June 2009, the Board remanded these issues for additional evidentiary development.  In August 2010, the Board requested a specialist medical opinion through a Veterans Heath Administration (VHA) directive, and the requested opinion was received in December 2010.  All necessary development has been completed, and this case is now before the Board for adjudication.


FINDINGS OF FACT

1.  A chronic lung disability, including sarcoidosis, did not begin during service or within one year of separation, and there is no competent medical evidence relating the current disability to service.  

2.  The preponderance of the evidence indicates that the Veteran's lumbar spine disability is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sarcoidosis are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2010).

2.  The criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in December 2004, which substantially complied with the notice requirements for service connection claims.  Complete notice was sent in May 2006, and the claims were readjudicated in supplemental statements of the case in February 2009 and June 2010.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Sarcoidosis

The Veteran is seeking service connection for sarcoidosis which he contends manifested during service as a persistent cough and was misdiagnosed.  In his December 2005 Notice of Disagreement, the Veteran stated that his original symptoms continued for one year from the time of onset, and that they recurred after his retirement.  Service medical records show that he complained of sharp chest pain with shortness of breath on two occasions in December 1985, which was assessed to be probably musculoskeletal in nature.  In June 1998, he was treated for a dry cough that had been ongoing for two weeks.  The Veteran reported chest pain at his retirement physical in July 1998, but he denied shortness of breath or chronic cough.  No respiratory abnormalities were noted on objective examination.   X-rays taken aboard ship in September 1998 showed possible increased markings in the upper chest, but the films were reported to be "of limited technical quality."  

The evidence includes private treatment records, including a March 2004 CT scan report by T.C., M.D., who notes that mild to moderate bronciectasis involving the right upper lobe was seen.  The dilated bronchi showed thickened walls, and there was a reticular nodular pattern of interstitial disease within the right upper lobe.  He concluded that these findings can be related to prior infection, sarcoidosis, and, less likely, bronchiolitis obliterans.  In a September 2004 letter, T.C. states that the Veteran has sarcoidosis that is slow to respond to treatment, and his predominant symptom is coughing.  

The claims file contains letters from R.R., M.D., a private physician who evaluated the Veteran for chronic cough.  In a November 2004 letter, he relates that the Veteran reported having been diagnosed with sarcoidosis one year earlier after undergoing transbronchial biopsies.  The Veteran stated that he had been experiencing a cough that was paroxysmal in nature and sometimes worsened to the point of vomiting and dizziness.  Chest x-rays revealed normal lung fields, but spirometery indicated a restrictive physiology and mild evidence of obstruction.  In a December 2004 letter, the doctor stated that the Veteran's cough and dizziness had improved with discontinuation of one of his blood pressure medications.  He stated that he had reviewed the Veteran's medical records and discovered that the sarcoidosis diagnosis was based on a single non-caseanating granuloma noted on a bronchial biopsy.  He noted that the March 2004 CT scan showed no evidence of mediastinal lymphadenopathy or hilar adenopathy, however the Veteran did respond to empiric therapy for presumed constitutional symptoms of sarcoid.  The doctor's impressions were chronic cough, sarcoidosis, and bronchiectasis.  

The claims file contains a copy of a June 1997 article from the Centers for Disease Control (CDC) website, which discusses the statistical association of sarcoidosis with the assignment of U.S. Navy enlisted personnel to aircraft carriers.  

The Veteran was afforded a VA respiratory examination in December 2008.  The examiner noted the Veteran's history of coughing in service and abnormal CT scan and lung biopsy after service.  The examiner noted that current chest x-rays showed prominent hila and increased markings in the apices bilaterally which could be secondary to granulomous lung disease.  No acute filtrate was otherwise noted.  After examining the Veteran, he diagnosed pulmonary sarcoid stage-II and mild bronchiectasis.  Pursuant to the Board's second remand, the examiner reviewed the claims file, noting that the Veteran was exposed to shipboard anti-skid material in service.  In reference to the CDC article in the claims file, the examiner stated that, while the cause of sarcoid is unknown, there is no statistical evidence of significant causative relationship between anti-skid materials and lung disease generally or sarcoid specifically.  Thereafter, the examiner diagnosed only pulmonary sarcoid, stage-II, and he opined that the disease is less likely than not related to the Veteran's symptoms in service.  He reasoned that x-rays at that time had not shown the characteristics of pulmonary sarcoidosis, as there was no hilar adenopathy or diffuse reticulonodular changes in the lungs.  

After carefully reviewing the relevant evidence, the Board concludes that service connection is not warranted for the Veteran's claimed sarcoidosis.  A chronic lung condition, including sarcoidosis, was not diagnosed in service or within one year of separation.  The earliest evidence of a diagnosis of sarcoidosis in the claims file is dated in 2004, nearly 6 years after the end of the Veteran's service.  In addition, there is no medical evidence associating the Veteran's current disability with service.  On the contrary, the only medical opinion of record as to the etiology of sarcoidosis concludes that the condition was not present in service but rather developed later.  The Board acknowledges that the Veteran had a persistent cough in service and that he contends his symptoms have continued since that time.  While he is competent to describe his symptoms which are capable of lay observation, as a lay person he is not competent to diagnose a disability.  

The article the Veteran has submitted discusses a possible relationship between sarcoidosis and service aboard ships, concluding that there is a higher incidence of sarcoidosis among black service members who served aboard aircraft carriers than among the general population.  In this case, however, x-ray evidence from the Veteran's active service exists and fails to show that sarcoidosis began during service.  Thus, the correlation suggested by the article has no direct relevance to the instant case.  

In summary, the evidence does not establish that a chronic lung disability, including sarcoidosis, began during service or within one year of separation, and there is no competent medical evidence relating the current disability to service.  Accordingly, service connection for sarcoidosis must be denied.  

Lumbar Spine

The Veteran is seeking service connection for lumbosacral strain, which he contends began during service.  Service medical records indicate that he was treated for back pain in 1986 after heavy lifting.  He was also treated for back pain on at least four occasions between 1990 and 1998.  In July 1998, he reported a history of low back pain that radiates to the left foot, accompanied by weakness.  He also reported recurrent back pain at his retirement physical examination in July 1998.  The claims file contains private treatment records which reflect that the Veteran has been diagnosed with intervertebral disc disorder, disc degeneration, and sciatica.  Osteoarthritis at L4 and L5 was diagnosed in October 2002. 

The Veteran was afforded a VA examination of his spine in April 2005, in which he was found to have chronic lumbosacral strain including pain radiating into the left leg, with slight painful motion and some spasm.  X-rays revealed normal lumbosacral spine with no compressions.  The examiner stated that it is less likely than not that the Veteran's back disorder is related to service, but he did not offer any rationale for his opinion.  A medical opinion that contains only data and conclusions is accorded no weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in December 2008, in which he reported frequent back pain with pain and numbness in the left leg.  The examiner diagnosed low back strain and noted that x-rays and MRI showed disc protrusion and foraminal narrowing at L5-S1, as well as annular disc bulge at L4-5.  In an addendum, the examiner opined that the condition is less likely than not related to service because the conditions noted in service included only strains, mechanical pains, and sacroilitis, but there was no diagnosis of disc disease.   

In August 2010, the Board asked a VA orthopedic surgeon with the VHA to review the claims folder and comment on the evidence.  The specialist reviewed the record and noted that the Veteran's symptoms in service in July 1998 included low back pain radiating to the left foot, which indicated a lumbar disc problem with L5 or S1 radiculopathy.  He concluded, therefore, that the current disc disease is related to events and injuries which occurred in service.  

After careful consideration, the Board finds that service connection for a lumbosacral spine disorder is warranted.  The VA examiner who evaluated the Veteran's back disorder in December 2008, a certified physicians assistant, provided a thorough examination and review of the record; however, his opinion failed to consider whether the injuries the Veteran sustained in service may have contributed to subsequent development of disc disease.  The opinion of the VHA physician is also based on a complete review of the record and accounts for the full symptomatology, both orthopedic and neurologic, that the Veteran reported in service.  Furthermore, the Board finds that the VHA examiner, by virtue of his professional training and specialized expertise as an orthopedic specialist, is better qualified to offer the medical insight and opinion necessary to properly adjudicate the Veteran's claim.  Therefore, the preponderance of the evidence supports a finding of that the Veteran's current lumbosacral spine disability is related to service, and the claim is granted.  



ORDER

Service connection for sarcoidosis is denied.  

Service connection for lumbosacral strain is granted.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


